            Case 4:19-cv-06043-JST Document 11 Filed 10/10/19 Page 1 of 2



 1   Rodeen Talebi (CA SBN 320392)
     talebi@fr.com
 2   FISH & RICHARDSON P.C.
     500 Arguello Street, Suite 500
 3   Redwood City, CA 94063
     Telephone: (650) 839-5070
 4   Facsimile: (650) 839-5071
 5   Neil J. McNabnay, Pro Hac Vice forthcoming
     Texas Bar No. 24002583
 6   mcnabnay@fr.com
     Ricardo J. Bonilla, Pro Hac Vice forthcoming
 7   Texas Bar No. 24082704
     rbonilla@fr.com
 8   FISH & RICHARDSON, P.C.
     1717 Main Street, Suite 5000
 9   Dallas, Texas 75201
     Telephone: (214) 747-5070
10   Facsimile: (214) 747-2091
11   Attorneys for Defendant
     FRESHWORKS, INC. D/B/A
12   FRESHWORKS ENTERPRISE, INC.
13                                UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
15
     ROTHSCHILD DIGITAL CONFIRMATION,
16   LLC,                                                 PATENT

17                  Plaintiff,                            Case No. 3:19-cv-06043-LB

18          v.                                            NOTICE OF APPEARANCE OF RODEEN
                                                          TALEBI
19   FRESHWORKS, INC. D/B/A
     FRESHWORKS ENTERPRISE, INC.,
20
                    Defendant.
21

22          PLEASE TAKE NOTICE that Rodeen Talebi of Fish & Richardson P.C. enters his
23   appearance as counsel on behalf of Defendant Freshworks, Inc. d/b/a Freshworks Enterprise, Inc.
24   (“Freshworks”) in the above-referenced matter.
25          Mr. Talebi is admitted to practice in this Court and consents to electronic service for all
26   papers in this action.
27

28
                                                            NOTICE OF APPEARANCE OF RODEEN TALEBI
                                                                             Case No. 3:19-CV-06043-LB
           Case 4:19-cv-06043-JST Document 11 Filed 10/10/19 Page 2 of 2



 1   Dated: October 10, 2019                  FISH & RICHARDSON P.C.

 2

 3                                            By: /s/ Rodeen Talebi
                                                  Rodeen Talebi
 4
                                              Attorneys for Defendant FRESHWORKS, INC.
 5
                                              D/B/A FRESHWORKS ENTERPRISE, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2        NOTICE OF APPEARANCE OF RODEEN TALEBI
                                                                    Case No. 3:19-CV-06043-LB
